 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9
                        SOUTHERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                     Case No. 19-CR-5215-AJB
11
12
            v.                                     JUDGMENT AND ORDER
13                                                 GRANTING UNITED STATES’
                                                   MOTION TO DISMISS THE
14   JESUS MANUEL CAMACHO,                         INFORMATION
15                Defendant.
16
17         This matter comes before the Court upon the application of the United States of
18 America to dismiss without prejudice the Information in this case under Rule 48(a) of the
19 Federal Rules of Criminal Procedure. For the reasons stated in the motion, the court finds
20 that the interests of justice and judicial economy are served and the case is dismissed
21 without prejudice.
22         IT IS FURTHER ORDERED that bond is exonerated. Defense Counsel must
23 prepare an order to disburse funds or release collateral.
24         IT IS SO ORDERED.
25
26 Dated: January 27, 2020
27
28


30
